              Case 1:21-cv-00257-DAD-GSA Document 11 Filed 07/29/21 Page 1 of 1


1
                                    IN THE UNITED STATES DISTRICT COURT
2
                                        EASTERN DISTRICT OF CALIFORNIA
3

4
     YOLANDA INFANTE RIVERA,                              CASE NO. 1:21-cv-00257-GSA
5
                                  Plaintiff,              MOTION FOR WAIVER OF REQUIREMENT FOR
6                                                         DEFENDANT TO FILE PAPER COPY OF
                             v.                           CERTIFIED ADMINISTRATIVE RECORD WITH
7                                                         THE COURT; ORDER
8     KILOLO KIJAKAZI, acting                             (Doc. 10)
     Commissioner of Social Security,
9
                                  Defendant.
10

11

12            Defendant’s motion for waiver of the Court’s requirement to file a hard copy of the Certified
13   Administrative Record is GRANTED.
14

15
              IT IS SO ORDERED.
16

17   Dated:     July 29, 2021                     /s/ Gary S. Austin_______________
                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                          1
30
